The Court of Civil Appeals reversed the judgment of the District Court and remanded the cause. An inspection of the application shows that the judgment of the Court of Civil Appeals does not practically settle the right of the parties, and under the law the writ of error can not be granted.
It is, however, claimed that the Court of Civil Appeals erred in overruling applicant's motion to dismiss the writ of error, on the ground that plaintiff in error did not use due diligence in obtaining service of citation in error.
The matters on which that court was called to act on the motion were largely of fact, and its rulings thereon this court would not ordinarily be authorized to disturb, even if it had jurisdiction to revise such an interlocutory ruling in the absence of a final judgment by that court.
We are, however, of opinion that this court has not jurisdiction to grant a writ of error for the purpose of bringing before it for revision an interlocutory judgment, there being no final judgment on the merits which this court is authorized to revise.
The application will therefore be dismissed.
Application dismissed.
Delivered June 15, 1893.